Order entered November 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00973-CV

           AMERICAN HOMES 4 RENT PROPERTIES ONE, LLC, Appellant

                                                V.

                               EVA IBARRA, ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02049-A

                                            ORDER
       We GRANT appellees’ November 4, 2013 unopposed second motion for an extension of

time to file a brief. Appellees shall file their brief on or before November 18, 2013.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE